Citation Nr: 0409019	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-20 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently rated as 40 percent disabling.

2.  Entitlement to an increased evaluation for a low back 
strain with intermittent muscle spasm, currently rated as 20 
percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel






INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1967 and from January 1968 to January 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the veteran has also filed a claim 
seeking an earlier effective date for an increased rating for 
his hypertension and low back disabilities.  This claim was 
denied by a rating decision dated in November 2002 and has 
not been appealed.  Therefore, these issues are not currently 
before the Board.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
Specifically, the RO should inform the veteran of what is 
necessary for his claims for increased ratings and his claim 
of entitlement to TDIU to be granted, as well as ensure that 
all other appropriate actions under the VCAA have been taken.

The veteran stated that he has been treated at the VA Medical 
Center (VAMC) in Montgomery, Alabama..  The veteran stated he 
had ongoing treatment as of September 2001 but the most 
recent VA medical records in the file are dated in March 2000 
except for one brief hospitalization in 2002.  The RO must 
obtain all treatment records relating to the veteran from the 
VAMC in Montgomery, dated from March 2000 to the present.  
Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. § 5103(A) (West 
2002).  The duty to assist particularly applies to relevant 
evidence known to be in the possession of the Federal 
Government, such as VA records.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Counts v. Brown, 6 Vet. App. 473 (1994).

The Board notes that during the pendency of this appeal, the 
regulations relating to back disabilities were amended 
effective September 26, 2003.  See, 68 FR 51,454 (August 27, 
2003).  The new regulations specify specific ranges of 
limited motion corresponding to disabilities ratings and also 
clarify the ratings due to muscle spasm, guarding, and 
abnormal gait.  In keeping with VA practice and appropriate 
precedent, the RO should apply the version of the regulation 
that is most favorable to the veteran, since the regulations 
changed during the pendency of his appeal.  See, VAOPGCPREC 
7-03 (2003).  When this claim is readjudicated, the RO should 
address both the old and new rating criteria.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling what is necessary for his 
claims for an increased rating to be 
granted and what is necessary for his 
claim for TDIU to be granted.

2.  Request all available records from the VAMC in 
Montgomery, Alabama dated from March 2000 to the 
present.  If no records are available, ask for 
specific confirmation of that fact.

3.  The RO should then arrange for the 
veteran to undergo special cardiovascular 
and orthopedic examinations in order to 
ascertain the nature and severity of the 
service connected hypertension and low 
back disability.  All indicated tests and 
x-ray studies should be conducted.  In 
addition to providing all findings 
necessary to reflect the extent of 
disability present for the purpose of 
disability evaluations under the 
appropriate diagnostic codes, the examiner 
should provide an opinion for the record 
as to whether it is at least as likely as 
not that the service connected 
disabilities are of such a nature as to 
preclude the veteran from engaging in 
substantially gainful employment.  The 
claims folder must be made available to 
the examiners for review prior to 
conducting the examinations.

4.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  When 
readjudicating the low back disability 
claim, the RO should consider both the old 
and the new rating criteria.  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




